          Case 1:20-cv-05786-LGS Document 35 Filed 12/22/20 Page 1 of 2

                                   TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
                 Tel: 718 762 1324 johntroy@troypllc.com Fax: 718 762 1342
                   41-25 Kissena Blvd., Suite 103, Flushing, New York 11355

                                                               December 21, 2020

Via ECF
Hon. Lorna G. Schofield, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

    Re: Plaintiff’s First Letter Motion Requesting Extension of Time to File Motion for
    Conditional Collective Certification:
         Kuokwing Wu v. Eight Oranges, Inc., d/b/a The Bao, et al. 20-cv-5786 (LGS)

Your Honor,

        We represent the above named Plaintiff in the above mentioned case. We write to
respectfully request the Court to extend the time to file Plaintiff’s anticipated motion for
conditional collective certification from December 21, 2020 to January 08, 2021. We reached out
to Defense counsel requesting their consent but as of filing of this letter, we have not yet received
any response. This is Plaintiff’s first request for extension of time to move for conditional
collective certification and granting such request will not prejudice any party.

        On December 03, 2020, Your Honor Ordered Plaintiff to file their anticipated motion for
conditional collective certification by December 21, 2020. However, we have made multiple
attempts to reach Plaintiff Wu, and is currently unable to reach Plaintiff Wu. We sincerely
apologize for making an eleventh-hour request, but we have been duly trying to reach Plaintiff Wu,
to submit the Plaintiff’s motion for conditional collective certification by the scheduled deadline.
In light of the upcoming holiday season, the proposed deadlines are appropriate for the Plaintiff to
make sufficient attempts to reach Plaintiff prior to reporting to this Court.

       Accordingly, we propose to revise the briefing schedule for Plaintiffs Motion for
Conditional Collective Certification as follows:

 Original Deadline to Move for MCCC                 Proposed Deadline for Moving for MCCC
 December 21, 2020- Plaintiff to file MCCC          January 08, 2021- Plaintiff to File MCCC
 Opening Brief                                      Opening Brief
 January 08, 2021- Defendants to Oppose             January 26, 2021- Defendants to Oppose
 Plaintiffs MCCC                                    Plaintiffs MCCC
 January 15, 2021- Plaintiff to file Reply in       February 02, 2021- Plaintiff to file Reply in
 support of MCCC                                    support of MCCC

       For all the foregoing reasons, we respectfully request that the court adopts the above
           Case 1:20-cv-05786-LGS Document 35 Filed 12/22/20 Page 2 of 2
 2|Page


     proposed briefing schedule and extend Plaintiff’s time to file motion for conditional collective
     certification to January 08, 2020 from December 21, 2020.

          We sincerely apologize for any inconvenience caused to this Court and thank the Court for
     its time and consideration in this matter.

                                                               Respectfully submitted,

                                                               TROY LAW, PLLC
                                                               /s/ Aaron Schweitzer
                                                               Aaron Schweitzer
                                                               Attorney for Plaintiff,
 AS/pk




The application is untimely but is nevertheless GRANTED. By January 8, 2021, Plaintiff shall file his
motion for conditional certification; by January 26, 2021, Defendants shall file any opposition; and by
February 2, 2021, Plaintiff shall file any reply. Pursuant to the Court's Order at Docket No. 32, in lieu
of filing an opposition, by January 26, 2021, Defendants may confer with Plaintiff and, given the
lenient standard for conditional certification, file a joint stipulation to conditional certification and
the form of notice, reserving all of Defendants' rights to object to any final certification under the
more rigorous standard that applies at that stage.

The motion conference scheduled for January 28, 2021, (Dkt. No. 32), is ADJOURNED to February 11,
2021, at 10:40 a.m. The Court will deliver an oral opinion on the motion for conditional certification
during the conference. The Court will not hear argument. The conference will be telephonic and will
occur on the following conference line: 888-363-4749, access code: 5583333. The time of the
conference is approximate, but the parties shall be prepared to begin at the scheduled time. Should
Defendants choose to stipulate to conditional certification, the motion conference will be canceled.

Absent extraordinary circumstances, no further extensions will be granted.

Dated: December 22, 2020
       New York, New York
